Case 6:18-cv-01609-CEM-TBS Document 32 Filed 02/20/19 Page 1 of 2 PageID 198



                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION


U.S. EQUAL EMPLOYMENT
OPPORTUNITY COMMISSION,

                      Plaintiff,

v.                                                           Case No: 6:18-cv-1609-Orl-41TBS

CHRISTINI’S, INC.,

                      Defendant.
                                             /

                                             ORDER

       THIS CAUSE is before the Court on the parties’ Joint Motion for Approval and Entry of

Consent Decree (Doc. 31). Therein, the parties represent that the case pursued by the U.S. Equal

Employment Opportunity Commission (“EEOC”) against Christini’s, Inc. has been completely

settled, and move for the Court to enter the Consent Decree (Doc. 31-1). (Doc. 31 at 2). 1

       Accordingly, it is ORDERED and ADJUDGED as follows:

           1. The Joint Motion for Approval and Entry of Consent Decree (Doc. 31) is

               GRANTED.

           2. The Consent Decree (Doc. 31-1) is APPROVED. The Court retains jurisdiction to

               enforce the Consent Decree.

           3. The case between the U.S. Equal Employment Opportunity Commission and

               Christini’s, Inc. is DISMISSED with prejudice. Until a notice or stipulation of




       1
         Intervenor Plaintiff Marcisz’s claims are noted to have also been settled, but the Joint
Motion represents that Marcisz will file a separate submission to effectuate Marcisz’s independent
claims. (Doc. 31 at 2).



                                           Page 1 of 2
Case 6:18-cv-01609-CEM-TBS Document 32 Filed 02/20/19 Page 2 of 2 PageID 199



              settlement is filed, the case between Intervenor Plaintiff and Christini’s, Inc. shall

              continue.

       DONE and ORDERED in Orlando, Florida on February 20, 2019.




Copies furnished to:

Counsel of Record




                                           Page 2 of 2
